Kirby, J., (after stating the facts). It is contended that the court erred in admitting the testimony relative to the action of the hounds in taking the trail at the place where 'tibe hogs escaped and following it to defendant’s house, because there is no sufficient showing of the qualification of the dogs to accurately trail human beings. Mr. Smith, the president of the bank, who telegraphed for the dogs, stated not only that he had heard a good deal about them running criminals down, that the reputation of the dogs for running' criminals was good, but also that he -got the dogs and had seen them trail some criminals one time from Wheatley to Cotton Plant, and that they did not catch them, because they.took the train there; that he knew the dogs used in this case and they were the same ones.  (1) We think this was a sufficient showing of the qualifications of the hounds, to admit the testimony of their performance in taking the trail at the gap where the hogis were known to have escaped and where witness testified they had been driven out after the posts were raised and the staples pulled by himself ¡and the defendant, and following it around and across the prairie to Holulb ’>s house. For a discussion of the admissibility and effect of such testimony, see Pedigo v. Commonwealth, 103 Ky. 41, 42 L. R. A. 432, 82 Am. St. 566, 44 S. W. 143; Sprouse v. Commonwealth, 132 Ky. 269, 116 S. W. 344; State v. Norman, 153 N. C. 591; Spears v. State, 16 L. R. A. (N. S.) (Miss.) 285, 46 So. 166.  (2) It is next contended that the evidence is not sufficient to sustain the verdict. It is quite voluminous and contradictory to some extent. We do not regard it necessary to -set it cut more fully or further analyze it, it being, in our opinion, amply sufficient to support the ver'diet. The iustruetions upon the whole ease fairly submitted the issues to the jury. Finding no prejudicial error in the record, the judgment is affirmed.